Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The Drawings were submitted on  11/09/2020. The Drawings are accepted
Specification
	The Specification was submitted on 11/09/2020. The Specification is accepted.
Election/Restrictions
In a response to the restriction requirement mailed 10/03/2022, a set of renumbered claims were included in the Applicant Arguments/Remarks Made in an Amendment. For this renumbering to be considered, an amended claim set must be filed. The original claim set numbering is used below:
Claims 2-14 directed to a composition. While these composition/product claims are rejected under section 112; no prior art relevant to said claims has been identified. In the interest of compact prosecution, the examiner is withdrawing the Restriction requirement as set forth in the office action mailed 10/03/2022 as to claims 15-21 directed to a process of using said composition.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims objected to because of the following informalities: 
In Claim 5,  "Radial" is used instead of "Radical".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	

Due to what appears to be a numbering error many of the claims lack antecedent basis.  Claim 2 is the independent claim.  The applicant should correct the claim dependencies accordingly. No claim 1 is recited.
Claim 3 recites the limitation ""the photoimageable composition of claim 1” in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no claim 1 in the claim set on file.
Claim 4 recites the limitation "the photoimageable composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no claim 1.
Claim 5 recites the limitation "the photoimageable composition of claim 2, wherein at least one free radical crosslinking group...".  There is insufficient antecedent basis for this limitation in the claim, as Claim 2 does not recite a free radical crosslinking component.
Claim 6 recites the limitation "the photoimageable composition of claim 3, wherein the at least one free radical crosslinking component having the formula (2):".  There is insufficient antecedent basis for this limitation in the claim as is dependent on claim 3, which lacks antecedent basis.
Claim 7 recites the limitation ""wherein the at least one free " in.  There is insufficient antecedent basis for this limitation in the claim as the claim it is dependent on does not recite a free radical photoinitiator.
Claim 8 recites the limitation “the photoimageable composition of claim 2, further comprising a synergistic photosensitive compound…”. While there is antecedent basis for this “photoimageable composition” because the phrase is used in claim 2, there is a lack of clarity due to the fact that there is no claim 1 present. Please renumber the claims and determine if Claim 8 should be dependent to a renumbered independent (claim 2 becoming “claim 1”) or a renumbered dependent claim (“claim 2”).
Claim 9 recites the limitation "wherein at least one solvent comprises...".  There is insufficient antecedent basis for this limitation in the claim as claim 2, which it is dependent to, does not recite a solvent or solvents.
Claims 10-14 recite limitations that have antecedent basis in claim 8. However, as is discussed in claim 8, the lack of clarity in the dependency of claim 8 from an independent (claim 2 becoming “claim 1”) or dependent claim (claim 3 becoming “claim 2”).
Claim 15 recites a method dependent on Claim 2. Claim 2 describes a photosensitive composition which may be used in step b. However, the lack of clarity in the numbering of claims, as is discussed with claims 8-14, makes it difficult to determine proper dependencies and thus the metes and bounds of claimed subject matter. Additionally, in step c. the limitation “the coated substrate” is used which lacks antecedent basis as it does not appear anywhere previously.
Claim 16 recites the limitation ""method of claim 11, where in the coated photosensitive composition is spin coated to a thickness of between 1 and about 50 microns".  There is insufficient antecedent basis for this limitation in the claim, as claim 11 is drawn to a composition and not a method.
Claim 17 recites the limitation "The method of claim 12, wherein the coated photosensitive composition is heated to between about 700 C and about 950 C for between about 6 minutes to about 2 minutes.  There is insufficient antecedent basis for this limitation in the claim, as claim 12 is drawn to a composition and not a method, and additionally the phrase “the coated photosensitive composition” does not appear in any previous claims.
Claim 18 recites the limitation "The method of claim 13, wherein the coated photosensitive composition is image  There is insufficient antecedent basis for this limitation in the claim, as claim 13 is drawn to a composition and not a method.

Claim 19 recites the limitation " The method of claim 14, wherein the coated and photo  There is insufficient antecedent basis for this limitation in the claim, as claim 14 is drawn to a composition and not a method.
Claim 20 recites the limitation " The method of claim 15, wherein the unexposed areas of the coated photosensitive composition are removed with esters, glycols, glycol ethers, glycol esters, ethyl lactates, ethers, aromatic-ethers, ether-esters, ketones, keto-esters, hydrocarbons, aromatics, heterocyclics, cycloaliphatics, cycloaliphatics containing heteroatoms, morpholino-based and halogenated solvents or propylene glycol monomethyl ether acetate developer, or combinations thereof  The claim is dependent on claim 15, but because there is a lack of clarity on claim 15’s dependency, there is a lack of clarity on claim 20’s dependency.
Claim 21 recites the limitation "The method of claim 15, wherein the final baking is about 1 hour at about 2000”  The claim is dependent on claim 15, but because there is a lack of clarity on claim 15’s dependency, there is a lack of clarity on claim 21’s dependency.
Claim 7 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings detailed below are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the reasons listed. 
In Claim 7, the grouping listed reads “wherein the at least one free radical photo initiator comprises an organic carbonyl compound, benzophenone, benzoin, benzoin ethers, benzoin esters, an imidazole, a diimidazole, an aminocoumarin, a quinone, an oxime, an oxime ester, a polynuclear aromatic, a halogen-containing compounds, tris- trichloromethyl triazine, and combinations thereof.” The “organic carbonyl compound” describes a genus, and the bolded following compounds are species of that genus. Consider rewording the claim to state the photoinitiator comprises organic carbonyl compounds and give example of which carbonyl compounds are present. The grouping listed also includes two additional genuses, italicized above, that as written do not appear to share a single structural similarity in light of how broadly they can be interpreted. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims 9-14 and 20 do not utilize appropriate Markush language giving rise to indefiniteness.  It is unclear if applicant intends to claim ALL of the components or if the applicant intends to select from the components.  For example claim 9 recites:  solvent comprises esters, glycols….and halogenated solvents” (emphasis added by examiner) making it appear that ALL must be required.  Similar language also appears in claims 10-11. Claim 12 lists two species then two more species separated by “or” making it unclear which species is required, etc.   Applicant is urged to clarify the lists in these claims to proper Markush form.  See MPEP 2117 (selected from the group consisting of a, b, and c).
Allowable Subject Matter
After searching and subsequent consultations with the USPTO Science and Technical Information Center (STIC), Primary Examiner Robert Jones, Primary Examiner Pamela Weiss, and Primary Examiner John Chu, no prior art reading on the polymer structure claimed in the independent claim currently labeled as Claim 2 was found. As such, the claim and its dependents are novel to the art. However, as detailed in the action, the dependent claims as drafted are currently rejected under 35 USC 112(b).
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art used to distinguish the claimed composition is most exemplified by three references cited here: Ichiro (JP 2006089723 A1, published 04/2016), Yasumasa (JP 2019182989 A1, published 10/2019), and Ishikawa (US-20090081466-A1, published 03/2009).
Ichiro teaches a cured epoxy product and a curing agent, wherein the curing agent is a phenolic compound labeled by Chemical Formula 1 in Claim 1, and wherein the epoxy resin is represented by a phenolic epoxide represented by Chemical Formula 2 in Claim 3.
Yasumasa teaches a substituted polyphenylene oxide block copolymer with a linking group, as disclosed in Chemical Formula 1 in the Description. The linking group X may be a compound having 2 phenolic hydroxyl groups – specific embodiments of which including bisphenol A and bisphenol F (See [0009-0010]). Additionally, the polyphenylene oxide resin is hydroxy-terminated, not vinyl terminated. In [0012], Yasumasa discloses the presence of a butadiene copolymer having carboxy termination to be blended into the final composition with the polyphenylene block copolymer, and an isocyanate  binder in [0014] to link the carboxyl-terminated butadiene copolymer to the polyphenylene copolymer. The resulting block copolymer is terminated with a moiety capable of reacting with a hydroxy group and having a vinyl group (See [0016]-[0017]).
Ishikawa teaches a polyamide resin and an epoxy resin, and a cured film from it to be used in making further products – for example, an adhesive sheet for flexible printed wiring boards. In claim 1, Ishikawa claims the polyamide resin described in formula 1, wherein the aryl groups Ar1, Ar2, and Ar3 are respectively a bivalent aromatic group, a phenolic hydroxyl group containing bivalent aromatic group, and a bivalent aromatic group. Claim 2 details the polyamide resin having a phenolic hydroxyl group in the chemical structure 5. Claim 3 details the phenolic hydroxide group wherein Ar3 is represented by formula 4. Additionally, Ishikawa does disclose the phenolic hydroxide group containing polyamide resin is not particularly limited – but may also contain a segment having an elastomeric component such as butadiene or butadiene-acrylonitrile (See [0045]).
The prior art, in light of the aforementioned references, discloses compositions having polymer components of polyphenylene oxide moieties in the backbone and sidechain. Ichiro does not establish the presence of butadiene in the composition. Ishikawa discloses the presence of polybutadiene in the composition, but fails to teach a particular molecular weight range for the segment, only that it may be present. Yasumasa teaches a block copolymer structure containing polyphenylene oxide and polybutadiene, but does not teach the combination of ester and urethane linkages between the blocks – the disclosed polymer only has urethanes as linkers. The termination of the block copolymer disclosed may feature a vinyl compound, but the disclosed block copolymer is ultimately not restricted to the number of blocks – the instant claim features a structure having three distinct PPE blocks and two polybutadiene blocks. As such, Yasumasa fails to teach the structural limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-21 would be allowable if rewritten and amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached on 571- 272 -1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.T./Examiner, Art Unit 1737  

                                                                                                                                                                                                      /PAMELA H WEISS/Primary Examiner, Art Unit 1771